DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (2006/0135029) hereinafter ‘029.
Regarding claims 7-11, Figs 1, 24, 25 of ‘029 (4th embodiment) disclose a method for manufacturing a semiconductor device, comprising: 
7. 	“preparing a first base [3] on which a first spacer and a second spacer [10] are formed and a second base [4] and forming a bonding layer [5] on the second base [4] (see paragraph 0314); 
arranging the first base [3] and the second base [4] with the first spacer [10], the second spacer [10], and the bonding layer [5] interposed therebetween in a first environment; 
setting a second environment [atmospheric pressure] after arranging the first base [3] and the second base [4]; (see paragraph 0304) and 
curing the bonding layer [5], (see paragraph 0307)
wherein, during the manufacturing method, the semiconductor device comprises one region [entire layered body 1a] with a first region [31], a second region [16], and a third region [the rest of the structure] within the one region [1a], wherein the first region and the second region are included within the third region in the one region (see Fig 24b, the wafer before dicing along lines 51 consists of 4 elements and the surrounding border, the active region 31 of the first element is the first region, the terminal portion 16 of the first element is the second region, and the other three elements and the surrounding border are the third region that surround the first and the second regions. The bonding layer 5 is in all three regions, see Fig 24e)

wherein the third region [the rest of the 1a] is positioned on the outer side of the second region [16], 
wherein the first spacer [10] is included in the first region [31], 
wherein the second spacer [10] is included in the third region [the other elements 31 also include 10], 
wherein the second region [16] includes a terminal portion, and 
wherein the bonding layer [5] is not in contact with the first base [3] before arranging the first base and the and the second base (see paragraph 0303), and
wherein the bonding layer [5] is in contact with the first base [3] and the second base [4] after setting the second environment (see paragraph 0304).” 

	Embodiment 4 of ‘029 discloses the method of spreading adhesive between two bases as described above, in addition paragraph 0120 discloses that all the steps of bonding the substrates 3 and 4 can be carried out either under reduced pressure or under atmospheric pressure, but does not disclose in the embodiment of Fig 24 carrying out the step of pasting the substrates under reduced pressure and then increasing the pressure to atmospheric during the spreading step:
“wherein gas pressure in the second environment is higher than gas pressure in the first environment”
	Instead, paragraph 0304 discloses that the adhesive 5 was spread between the substrates 3 and 4 through the application of external force.
	However, it is well known in the art and evidenced by paragraphs 0163-0164 in the 2nd embodiment of ‘029, to use the increase in gas pressure from reduced to atmospheric as the force that pushes the substrates 3 and 4 together and causes the adhesive 5 to spread.
It would have been obvious to one of ordinary skill in the art to combine the teachings of ‘029 by setting the first environment as a reduced gas pressure environment, thereby using the increase in gas pressure instead of using the external force to push the two bases together, since the combination would yield the predictable 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.” KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	‘029 further discloses:
8. 	“wherein the gas pressure in the second environment is an atmospheric pressure.” (see paragraphs 0164, 0304)  
9. 	“wherein the bonding layer [5] is expanded between the first base [3] and the second base [4] after setting the second environment (see Fig 24d,e).”
10. 	“further comprising: separating the third region [the rest of the 1a] from the second region [16] [see Fig 25].”
11. 	“further comprising: exposing the terminal portion [16] (see Fig 25), 
wherein the stacked structure comprises a light-emitting element [31,8] and a wiring [7,9] electrically connected to the light-emitting element and the terminal portion [16].”
	Regarding claims 15, 18 and 19, the arguments applied above to the method described with regards to claims 7-11 are applicable to these method claims as well.

Regarding claims 13, 14, 16 and 17, ‘029 discloses a method for manufacturing a semiconductor device as described above, in addition:
13,16. 	“wherein the first base [3] comprises a first substrate, a first film, and a second film, wherein the first spacer [10] and the second spacer [10] are formed over the second film”. The first base is a Thin Film Transistor substrate that inherently consists of several layers, in addition paragraph 0203 discloses that a flexible plastic film, a metal film and the like in addition to glass can be used as the substrate 3.
14,17. 	“wherein the second base [4] comprises a first substrate, a first film, and a second film”. Paragraph 0205 discloses that a flexible plastic film, a metal film and the like in addition to glass can be used as the plate 4.
‘029 does not disclose: 
13,14,16,17. 	 “wherein the first film comprises silicon, nitrogen and oxygen, and wherein the second film comprises tungsten.”
 ‘029 discloses multilayer bases 3 and 4, but does not specify the exact composition of the first film to comprise silicon, nitrogen and oxygen and the second film to comprise tungsten. However, these materials are known in the art to be used with semiconductor devices. In addition, the examiner takes an official notice that multilayer bases that include a substrate, a first film comprising SiOxNy and a second film comprising tungsten are well known in the art of semiconductor manufacturing for the use in intermediate steps as device supporting substrates used during growth steps of the semiconductor devices.
It would have been obvious to one or ordinary skill in the art at the time the of the invention to make the semiconductor device of these known materials, since it has been held to be within the general skill of a worker in the art to select a known material/element on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-22 recites the limitation "the device".  There is insufficient antecedent basis for this limitation in the claims. Claims 7, 15 and 19 on which these claims depend respectively, disclose “a semiconductor device” and claims 20-22 also disclose “an active device”. The limitations “the semiconductor device” and “the active device” do not have the same meaning in the context of the claims of this application. It is not clear to which of these the limitation “the device” is referring.
Response to Arguments
Applicant's arguments filed 8/04/21 have been fully considered but they are moot in view of new grounds of rejection.
Admitted Prior Art
The rejection of claims 10 and 11 (5/31/17) based on the well-known in the art statement is taken to be admitted prior art (hereinafter APA) because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, see MPEP 2144.03.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action, see 37 CFR §1.55(g)(3)(iii).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571) 272-8602.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/M. A. Golub-Miller/           Primary Examiner, Art Unit 2828